DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, 13-15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US Pub. 20200089857 A1).

Xu discloses the following limitations:

(para. 43- a first touch operation performed by a user on the touchscreen of the terminal device is detected, determining an object in an area corresponding to the first touch operation as a touch object, where the touchscreen has a fingerprint recognition function) displaying a specified function widget (para. 112- it is assumed that the touch object is an application. When the user performs a press operation on an application icon in a display screen of the mobile phone, the detection module of the touchscreen of the mobile phone may detect the press operation, and send, to the processor of the mobile phone, a parameter generated by the touchscreen after the press operation is performed.), when a touch operation performed on the specified function widget of a current display interface of the terminal is detected (para. 91) and duration of the touch operation reaches preset duration (para. 127- when the user performs a long-press operation on the touchscreen, and duration of touching the touchscreen reaches a preset threshold, the authentication gesture is generated); collecting, with the fingerprint sensor, fingerprint information entered via the touch operation (para. 91-  the terminal device collects fingerprint information of the user by using the touchscreen,); performing security verification on the fingerprint information (para. 134- After receiving the fingerprint information of the user, the processor of the mobile phone may determine whether the collected fingerprint information matches the pre-stored fingerprint information); and triggering a function of the specified function (para. 141- After obtaining the authentication information corresponding to the collected fingerprint information, the processor of the mobile phone may perform an operation corresponding to the authentication information).

2. The method of claim 1, wherein performing the security verification on the fingerprint information comprises: determining that the security verification of the fingerprint information passes, in response to the fingerprint information being identical with valid fingerprint information stored in advance; and determining that the security verification of the fingerprint information fails, in response to the fingerprint information being different from the valid fingerprint information stored in advance. (para. 134- After receiving the fingerprint information of the user, the processor of the mobile phone may determine whether the collected fingerprint information matches the pre-stored fingerprint information. If it is determined that the collected fingerprint information does not match the pre-stored fingerprint information, it indicates that the collected fingerprint information fails to be authenticated by using a fingerprint. In this case, the following step 208 may be performed. If it is determined that the collected fingerprint information matches the pre-stored fingerprint information, it indicates that the collected fingerprint information is authenticated by using a fingerprint. In this case, the following step 209 may be performed.)

(para. 167- When the fingerprint information fails to be authenticated by using the fingerprint, the terminal device displays the second prompt information, so that the user can learn that the fingerprint information is not matched, thereby improving user experience.)

5. The method of claim 1, wherein triggering the function of the specified function widget in response to the security verification of the fingerprint information being passed comprises: detecting whether the touch operation is a first sliding operation in response to the security verification of the fingerprint information being passed, wherein a start position touched via the first sliding operation is within the display area displaying the specified function widget, and a final position touched via the first sliding operation is within a first target area, wherein the first target area is a closed area of the current display interface of the terminal and the first target area is not within the display area displaying the specified function widget; and triggering the function of the specified function widget, in response to detecting that the touch operation is the first sliding operation.(para. 123- When the first touch gesture is the sliding gesture, that the processor of the mobile phone obtains the first touch gesture is specifically that the processor of the mobile phone obtains a sliding operation performed by the user on the touchscreen, and obtains a sliding distance.; para. 127- when the user performs a sliding operation on the touchscreen, and a sliding distance reaches a preset threshold, the authentication gesture is generated)

6. The method of claim 5, further comprising: disabling the fingerprint sensor in response to detecting that the touch operation is a second sliding operation, wherein a start position touched via the second sliding operation is within the display area displaying the specified function widget, and a final position touched via the second sliding operation is within a second target area, wherein the second target area is not within the display area displaying the specified function widget and the first target area. (para. 123- When the first touch gesture is the sliding gesture, that the processor of the mobile phone obtains the first touch gesture is specifically that the processor of the mobile phone obtains a sliding operation performed by the user on the touchscreen, and obtains a sliding distance.; para. 127- when the user performs a sliding operation on the touchscreen, and a sliding distance reaches a preset threshold, the authentication gesture is generated)

7. The method of claim 1, wherein triggering the function of the specified function widget in response to the security verification of the fingerprint information being passed comprises: detecting whether a final position touched via the touch operation falls into the display area displaying the specified function widget in response to the security verification of the fingerprint information being passed (para. 123- When the first touch gesture is the sliding gesture, that the processor of the mobile phone obtains the first touch gesture is specifically that the processor of the mobile phone obtains a sliding operation performed by the user on the touchscreen, and obtains a sliding distance.; para. 127- when the user performs a sliding operation on the touchscreen, and a sliding distance reaches a preset threshold, the authentication gesture is generated); displaying a confirmation popup window on a current user interface, in response to detecting that the final position touched via the touch operation falls into the display area displaying the specified function widget, wherein the confirmation popup window comprises a confirmation button and confirmation prompt information, wherein the confirmation prompt information is used for informing a user of that the security verification passes and querying whether to trigger the function of the specified function widget; and triggering the function of the specified function widget in response to the confirmation button being clicked. (Fig. 31, para. 203- As shown in A in FIG. 31, it is assumed that the user performs a press operation on the buy now button displayed on the screen. In this case, the terminal device may detect the press operation of the user, and determine that the touch object is the buy now button. As shown in B in FIG. 31, a pressure value of pressing the buy now button by the user reaches a preset threshold. Because the buy now button is included in the whitelist, the terminal device may collect the fingerprint information of the user. As shown in C in FIG. 31, after the terminal device collects the fingerprint information, prompt information and a confirm button may be displayed on the purchase screen after the fingerprint information is authenticated by using the fingerprint. The prompt information is used to prompt the user whether to perform a purchase, to perform secondary authentication on the buy now button. As shown in D in FIG. 31, a pressure value of pressing the confirm button by the user reaches a preset threshold. As shown in E in FIG. 31, the terminal device uses an obtained payment password corresponding to the fingerprint information to purchase a corresponding article and display, on the purchase screen, prompt information that the purchase of the user succeeded.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 2 above, and further in view of Hatano (US Pub. 20090327744 A1).

Xu discloses the method of claim 2, but does not specifically teach further comprising: after determining that the security verification of the fingerprint information fails: counting the number of recognition failures, wherein the number of recognition failures is the number of consecutive fingerprint recognition failures; and displaying a password entering interface on the current display interface and prompting a user to enter a password via the password entering interface, in response to the number of recognition failures reaching a preset number. However, this concept is notoriously well known and used in the art as evidenced by Hatano (see para. 19) and therefore, one skilled in the art would have found it obvious to utilize it in Xu as a simple alternative to achieve the desirable effect of having a backup method of authentication.  

Claims 8, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Kim et al. (US Pub. 20180367656 A1).

Xu discloses the method of claim 1, but does not specifically teach wherein triggering the function of the specified function widget in response to the security verification of the fingerprint information being passed comprises: collecting an image with a front camera of the terminal in response to the security verification of the fingerprint information being passed; and triggering the function of the specified function widget, when the image collected contains a face and both the face and the fingerprint information belong to a same user. However, this concept is well known and used in the art as evidenced by Kim (see claim 4, para. 13, 181) and therefore, one skilled in the art would have found it obvious to utilize it in Xu as a simple alternative to achieve the desirable effect of having an additional authentication method for increased security.  

Regarding claims 9-12, the subject matter claimed corresponds to the subject matter claimed in claims 1-8 and thus are rejected for the same rationale.

Regarding claims 13-20, they are rejected as applied to claims 1-8 because a corresponding system would have been necessitated to carry forth the method steps of claim 1-7.  The applied prior art also discloses the corresponding architecture. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433